Citation Nr: 0940571	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the reduction from a 100 percent evaluation for non-
Hodgkin's lymphoma to a non-compensable evaluation was 
proper.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1965 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO). 

The issue of entitlement to an increased (compensable) rating 
for residuals of non-Hodgkin's lymphoma is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an April 2007 rating action, a 100 percent evaluation 
for non-Hodgkin's lymphoma was granted, effective from 
November 2005 to August 2006, and a noncompensable rating was 
assigned thereafter.  

2.  The Veteran was not afforded a VA examination prior to 
his rating being reduced.

3.  Though the Veteran underwent a VA lymphatic disorders 
examination in April 2008, this examination did not address 
whether the Veteran was suffering from any residuals of his 
service-connected non-Hodgkin's lymphoma.


CONCLUSION OF LAW

A restoration of the Veteran's 100 percent rating for non-
Hodgkin's lymphoma is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R §§ 3.105(e), 4.117, Diagnostic Code (DC) 7715 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of this claim's history is instructive.  The Veteran 
first filed a claim for service connection for non-Hodgkin's 
lymphoma in November 2005.  An April 2006 rating decision 
denied the claim.  The RO found no evidence that the Veteran 
had served in the Republic of Vietnam, and ruled therefore 
that he was not entitled to the herbicide exposure 
presumption.  The Veteran filed a timely Notice of 
Disagreement, and the RO granted service connection for his 
non-Hodgkin's lymphoma in April 2007.  The Veteran filed a 
timely Notice of Disagreement with this decision in May 2007, 
so it is the April 2007 rating decision that is the crux of 
the matter currently before the Board.  

In the April 2007 rating decision granting service connection 
for the Veteran's non-Hodgkin's lymphoma, the RO assigned a 
100 percent rating effective from May 2005 to August 2006.  
Finding that the Veteran's non-Hodgkin's lymphoma was 
thereafter in remission and no longer being treated with 
radiation, the RO assigned a noncompensable rating effective 
August 1, 2006.  Following the Veteran's timely filing of his 
Notice of Disagreement, he was afforded a VA lymphatic 
disorders examination in April 2008 prior to the issuance of 
the Statement of the Case.  

In that April 2008 examination, the examiner reviewed the 
Veteran's medical history and claims file.  The examiner 
wrote that following his late 2004 diagnosis, the Veteran was 
treated with four-and-a-half months of chemotherapy followed 
by 33 radiation treatments.  Though the Veteran meets with 
his oncologist every six months, he has not received further 
treatment for non-Hodgkin's lymphoma.  The examiner found 
that the Veteran had no current symptomatology, including 
lymphadenopathy and bleeding tendency.  As a result, the 
examiner stated that the Veteran's non-Hodgkin's lymphoma is 
currently in remission.  Importantly, however, while the 
examiner found that the Veteran's non-Hodgkin's lymphoma was 
in remission, he did not make any findings as to whether the 
Veteran was suffering from any residuals of his service-
connected disease.

Applicable criteria provides that "with active disease or 
during a treatment phase," non-Hodgkin's lymphoma is to be 
rated at 100 percent.  38 C.F.R § 4.117, Diagnostic Code (DC) 
7715.  The note to the Diagnostic Code states that the 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  Id.  Thus, the diagnostic 
code requires and examination, not a reduction.  

38 C.F.R. § 3.105 provides that where a reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  Id.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id. 

In its Statement of the Case, the RO found the reduction of 
the Veteran's benefits to be proper, as it read the 
limitations of 38 C.F.R. § 3.105(e) to apply only in cases 
where a claimant was then receiving benefits.  Since the 
Veteran in this case was not previously receiving benefits, 
the RO determined that the reduction was not governed by the 
provisions of § 3.105(e).  

Whether the RO's reading of § 3.105(e) is correct is 
ultimately immaterial, however, as the RO focused too 
narrowly on this section at the expense of the governing 
Diagnostic Code.  That code states that while a reduction 
shall be made according to the provisions of § 3.105(a), such 
a reduction can only occur after the claimant has been 
afforded an examination.  Here, the Veteran did not undergo 
an examination until April 2008, some 20 months after the 
Veteran's benefits changed from compensable to 
noncompensable.  Any diminution in benefits prior to this 
point is therefore improper.  Further, as the examination 
that was ultimately conducted does not appear adequate, it 
can not serve as a basis for a reduction.  Accordingly, the 
Board finds it appropriate to restore the Veteran's 100 
percent rating from August 1, 2006.  38 C.F.R. § 4.117, DC 
7715.  Any future disability rating as may be assigned should 
be carried out consistent with the provisions of the relevant 
diagnostic code(s) and 38 C.F.R. § 3.105.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

As the Veteran's claim for a restoration of a 100 percent 
rating for non-Hodgkin's lymphoma is granted in full, any 
potential failure of VA in fulfilling its duties to notify 
and to assist is harmless error.  There is thus no need to 
discuss these duties in detail.


ORDER

Restoration of the 100 percent rating for non-Hodgkin's 
lymphoma is granted.


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


